Citation Nr: 1729978	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right eye condition with vision loss due to in-service trauma.

3.  Entitlement to service connection a prostate condition.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for onychomycosis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran Affairs


ATTORNEY FOR THE BOARD

B.D.H., Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972, including service in the Republic of Vietnam from August 1971 to April 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2013 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The July 2012 rating decision denied service connection for tinnitus, onychomycosis, asthma, prostate condition, and diabetes mellitus.  The Veteran filed a July 2012 notice of disagreement with those denials.  The RO issued a statement of the case in June 2013.  The Veteran perfected his appeal with a June 2013 VA Form 9.  In this VA Form 9 the Veteran indicated that he wished to appeal "all of the issues listed on the statement of the case," but listed only asthma, prostate condition, and onychomycosis.  The RO granted service connection for tinnitus in a May 2014 rating decision.  During the pendency of this appeal, the Veteran was awarded service connection for diabetes mellitus by way of a May 2014 rating decision.  

The October 2013 rating decision denied service connection for high blood pressure and right eye vision loss.  The Veteran filed a December 2013 notice of disagreement with those denials.  The RO issued a Statement of the Case in March 2015 and the Veteran perfected his appeal with a March 2015 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2016.  

The issue of service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during service or within one year of separation from active duty service and was not caused by his service.

2.  The Veteran does not have a right eye condition that had onset during or was caused by service.

3.  The Veteran does not have a prostate condition that had onset during or was caused by service.

4.  The Veteran does not have asthma that had onset during or was caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right eye condition with vision loss due to in-service trauma have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for prostate condition with vision loss due to in-service trauma have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for asthma with vision loss due to in-service trauma have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Generally

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The Veteran had service in the Republic of Vietnam during the Vietnam era.  Veterans with such service are presumed to have been exposed during such service to an herbicide agent, like Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.


II.  Service Connection - Hypertension

The Veteran is seeking service connection for hypertension.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

Here, the Veteran was not diagnosed with hypertension during service and the record does not include evidence of hypertension within the one-year presumptive period following his separation from service in May 1972.  Therefore, presumptive service connection is not warranted.

Turning to the question of direct service connection, the Board notes that the Veteran does have a current diagnosis of hypertension.  The record shows such a diagnosis dating back from at least April 2002.

The Veteran's service treatment records are silent with regard to complaints of or treatment for hypertension or any blood pressure readings consistent with hypertension.  As noted by the October 2013 examiner, the blood pressure reading at the time of the Veteran's May 1972 separation examination is poorly legible.  While it appears to read 122/86, the first two could also be read as a seven.  The lack of additional comment on this reading in the notes section is more consistent with a reading of 122/86 than one of 172/86.

Nevertheless, the October 2013 examiner was asked to provide an opinion as to whether any of the Veteran's current hypertension is causally linked to his military service.  The October 2013 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's hypertension was less likely as not incurred in or caused by the Veteran's service, noting that even if the Veteran's May 1972 blood pressure reading was 172/86, this would be insufficient to diagnose hypertension in service and he would have undergone repeat blood pressure readings on subsequent visits.  It was explained that it was unlikely that an otherwise healthy 23 year old of normal weight would have hypertension.  Finally, although this rationale does not specifically address the Veteran's presumed exposure to herbicide agents during his service in the Republic of Vietnam, it is clear from the opinion that the examiner, after interviewing the Veteran, did not consider this exposure to be significant in the Veteran's development of hypertension.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

The Veteran has submitted a September 2016 letter from his VA nurse practitioner that stated that several of the Veteran's health conditions, including his hypertension are "definitely military related due to Agent Orange exposure."  There is no rationale for this conclusory statement.  The statement is afforded no probative weight and does not trigger a duty to obtain an additional opinion.  This is because on its face the statement is so flawed that it is nothing more than the nurse practitioner having stepped wholly outside of the role of a medical practitioner and into the role of an advocate and cannot be considered a medical opinion.  The nurse practitioner says it is definitely due to Agent Orange exposure.  Given that extensive research has gone into the question of even an association between hypertension and herbicide exposure, as evidenced by The National Academy of Sciences Agent Orange Updates, with no such definite findings of even an association, a statement that there is definitely a causative relationship (as opposed to only an association) falls outside the bounds of a medical opinion.  .

To the extent that the Veteran himself believes his hypertension is due to his service, a diagnosis of hypertension is based on specific blood pressure readings and, therefore, is not lay observable.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Right Eye Condition

The Veteran is also seeking service connection for a right eye condition that he links to an in-service assault.

As an initial matter, the Board notes that congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.10.d.  As such, service connection is not available for and loss of vision attributable to refractive errors.

Currently, the Veteran has diagnoses of macular degeneration, bilateral cataracts, and drusen.  The March 2013 VA examiner attributed the Veteran's right eye vision loss to his macular degeneration.

With regard to the in-service injury requirement, the Veteran has stated that he sustained a right eye injury during his service in Vietnam when he teased another soldier about a "Dear John" letter that soldier had received and that soldier punched him in the right eye.  He stated that this caused bruising around the eye and his eye itself became bloodshot.  He also reported blurry vision in his right eye that has continued since the initial injury.  His service treatment records do not reflect this incident or any eye complaints thereafter.

Nevertheless, the March 2013 examiner was asked to provide an opinion as to whether any of the Veteran's current right eye conditions is causally linked to his military service.  The March 2013 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran's right eye condition was less likely as not incurred in or caused by the Veteran's service, noting that there was no evidence of traumatic injury to the eye and that macular degeneration is a genetic complication with environmental factors of sunlight exposure and smoking.  The Board notes that the Veteran's private ophthalmologist noted that the Veteran's retinal pigment epithelium (RPE) may be secondary to his reported history of eye trauma.  The March 2013 VA examiner noted RPE and found that the Veteran's retinal condition responsible for visual impairment was macular degeneration.  As the private treatment record does not contain any rationale for the implication that the Veteran's RPE might be associated with trauma, it is far less probative than the March 2013 examiner's opinion.

To the extent that the Veteran himself believes his right eye condition is due to his service, he is competent to provide lay evidence of visual symptoms since service.  His statements must be considered in light of the lack of documented eye complaints or treatment for several decades after service.  Ultimately, his statements are less probative than the March 2013 examiner's opinion that the Veteran's current symptoms are not consistent with trauma to the eye, but rather are due to genetics and environmental factors.  Therefore, the lay evidence is insufficient to establish a nexus between the Veteran's right eye condition and his service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right eye condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IV.  Service Connection - Prostate Condition

The Veteran is also seeking service connection for a prostate condition.

To this end, his VA treatment records show a diagnosis of benign prostate hyperplasia (BPH).

As noted above, the Veteran's exposure to herbicide agents, like Agent Orange, due to his service in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  At his January 2017 hearing, the Veteran reported prostatitis beginning in 2000 and argued that this was caused by his presumed exposure to herbicide agents during service, noting that prostate cancer is a presumptive disorder and he felt that this was a similar condition.  The Veteran has not provided any additional evidence to support his contention.   There is no indication that he has prostate cancer.

No opinion was provided on this issue.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that there is no evidence, beyond the Veteran's conclusory generalized lay statement, suggesting that BPH is causally related to herbicide exposure in service.  This is insufficient to warrant the need to provide a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As such, an opinion on the question of direct service connection is not necessary.

Finally, the Board notes that the Veteran is not competent to provide lay evidence of etiology in this case.  By his own account, prostatitis did not manifest until 2000, several decades after his separation from service.  As such, etiology between the two cannot be determined based on readily observable lay symptoms.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a prostate condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


V.  Service Connection - Asthma

The Veteran is seeking service connection for asthma.

He was first diagnosed with probable exercise-induced asthma in October 2002.  At his January 2017 hearing, the Veteran first noticing his asthma symptoms five years after his separation from service.

The Veteran has argued that his asthma is causally related to his presumed exposure to herbicide agents during service.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In a September 2016 letter his VA nurse practitioner stated that this was "definitely military related due to Agent Orange exposure."  No further rationale is provided for this opinion and there is no explanation for why she has reported an in-service onset of symptoms when the Veteran himself reports an onset of symptoms five years later.  Again, no opinion was provided on this issue.  Here, the lack of any rationale for the September 2016 opinion makes it insufficient to trigger VA's duty to provide an examination.  The National Academy of Sciences has extensively research the topic of condition that may be linked to exposure to herbicide agents and has not found adequate or sufficient information to determine an association between exposure to herbicides and respiratory disorders.  See 72 Fed. Reg. 32395, 32407 (June 12, 2007).  As such, an indication that there is a link between the Veteran's asthma and his presumed exposure must address the basis upon which this assertion relies.  As the September 2016 opinion does not, it is of no probative value even for the purpose of triggering VA's duty to provide the Veteran with a medical examination.  Again, the Veteran's conclusory generalized lay statement, suggesting that asthma is causally related to herbicide exposure in service is insufficient to warrant the need to provide a medical examination.  See Waters, 601 F.3d 1274; see also Colantonio, 606 F.3d 1378.  As such, a VA examination is not warranted in this case.  See McLendon, 20 Vet. App. 79, 81; 38 U.S.C.A. § 5103A (d).

Finally, the Board notes that the Veteran is not competent to provide lay evidence of etiology in this case.  By his own account, asthma did not manifest until five years after his separation from service.  As such, etiology between the two cannot be determined based on readily observable lay symptoms.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for asthma and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for hypertension is denied.

Service connection for right eye condition is denied.

Service connection for prostate condition is denied.

Service connection for asthma is denied.


REMAND

The Veteran has a current diagnosis of onychomycosis (toenail fungus).  The record shows treatment for this condition beginning in August 2002.  In an April 2017 letter his VA nurse practitioner stated that he had developed complications of diabetes mellitus type II, including skin fungus.  The Veteran is currently service connected for diabetes mellitus type II.  See May 2014 rating decision.  As the record contains a diagnosis of onychomycosis and an indication that the similar condition of skin fungus may be caused by his service connected diabetes mellitus, a remand for a VA examination is warranted as to the nature and etiology of his onychomycosis.  38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. 79, 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his current onychomycosis.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.

The examiner should provide an as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has onychomycosis that is causally linked to his military service, to include his presumed exposure to herbicide agents, or to a service connected disability, including diabetes mellitus type II.  The examiner must also provide an opinion as to whether the Veteran's diabetes has worsened any onychomycosis beyond the natural progression of onychomycosis.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Then, readjudicate the issue of service connection for onychomycosis.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


